Summary Prospectus May 1, 2013 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks.You can find the Fund’s prospectus and other information about the Fund online at www.gafunds.com.You may also obtain this information at no cost by calling 1-800-915-6566 or by sending an e-mail request to mail@gafunds.com.The Fund's Statutory Prospectus and Statement of Additional Information, both dated May 1, 2013, are incorporated by reference into this Summary Prospectus. China & Hong Kong Fund Investment Objective The China& Hong Kong Fund’s investment objective is long-term capital appreciation primarily through investments in securities of China and Hong Kong. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the China & Hong Kong Fund: Shareholder Fees(fees paid directly from your investment) Redemption/Exchange Fee for shares held less than 30 days from purchase (as a percentage of amount redeemed) ( plus a $15 wire fee, if applicable): 2.00% Annual Fund Operating Expenses(expenses that you pay each year as a percentage of the value of your investments) Management Fees: 1.00% Distribution (12b-1) Fees: None Other Expenses: 0.51% Shareholder servicing plan fees 0.16% All Other Expenses 0.35% Acquired Fund Fees and Expenses(1): 0.01% Total Annual Fund Operating Expenses(1): 1.52% The total annual fund operating expenses do not correlate to the ratio of expense to average net assets appearing in the financial highlights table, which reflects only the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. For additional information about the Fund’s expenses, please see Fund Expenses, Redemption Fee, and Financial Highlights in the prospectus. Example This example is intended to help you compare the cost of investing in the China & Hong Kong Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 3.85% of the average value of its portfolio. Principal Investment Strategies The China& Hong Kong Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) inequity securities of companies that are either primarily traded on the China or Hong Kong exchanges or that derive at least 50% of their revenues from business activities in China and/or Hong Kong, but which may be listed and traded elsewhere.Equity securities may include common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund’s concentration may vary depending on changing market conditions (including but not limited to, liquidity, volatility, and the number of companies meeting selection criteria) although the Advisor has a bias towards concentration.The degree of concentration of the portfolio will vary over time, and under normal market conditions, the Fund may have as few as 25 holdings, or may hold securities in 75 or more companies.Under normal conditions, the Fund invests at least 65% of its total assets in companies included in the Hang Seng Composite Index, although the actual weightings of the Hang Seng Composite Index companies held in the Fund’s portfolio may be higher or lower, as companies leave that index or new indices are created.The Advisor will invest the Fund’s assets in securities of all market capitalization companies, including companies in emerging markets.Additional information on Principal Investment Strategies can be found in the prospectus.Also see Additional Investment Strategies and Risks in the Statement of Additional Information. Principal Risks Investing in this Fund may be more risky than investing in a fund that invests in U.S. securities due to increased volatility of foreign markets.Additionally, U.S. and foreign stock markets have been subject to significant volatility recently which has increased the risks associated with an investment in the Fund.You may lose money by investing in this Fund if any of the following occur: · The Hong Kong and/or China stock markets decline in value; · China and/or Hong Kong stocks fall out of favor with investors; · The Fund has difficulty selling small- or mid-cap or emerging market stocks due to lower liquidity and higher volatility; · A stock or stocks in the Fund’s portfolio do not perform well; · The value of Chinese currencies declines relative to the U.S. dollar; · The Chinese government expropriates or nationalizes the assets of the Fund or companies in which the Fund invests; · Political, social, currency-rate fluctuations or economic instability within China and Hong Kong cause the value of the Fund’s investments to decline; · The Fund’s focus on China and Hong Kong stocks to the exclusion of other regions exposes the Fund to greater market risk and potential monetary losses than if the Fund’s assets were diversified among other regions; · The Fund declines in value due to its non-diversification status which exposes it to greater loss; or · The Advisor’s strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. For more information on the risks of investing in this Fund, please see the Principal Risks, Risks of Investing in Asia, and Risks of Investing in Our Funds in the prospectus.You may also refer to the section Risk Factors and Special Considerations in the Statement of Additional Information. Performance The annual returns bar chart demonstrates the risks of investing in the China& Hong Kong Fund by showing how the Fund’s performance has varied from year to year.The table also demonstrates these risks by showing how the Fund’s average annual returns compare with those of three broad-based securities market indices.Unlike the Fund’s returns, the index returns do not reflect any deductions for fees, expenses or taxes.For additional information on these indices, please see Index Descriptions in the prospectus.Past performance, before or after taxes, is not indicative of future performance.Updated performance information is available on the Fund’s website www.gafunds.com. During the period shown in the bar chart, the best performance for a quarter was 44.53% (for the quarter ended June 30, 2009).The worst performance was -30.04% (for the quarter ended September 30, 2011). Average Annual Total Returns as of 12/31/12 One Year Five Years Ten Years China & Hong Kong Fund: Return Before Taxes 14.42% -3.43% 14.36% Return After Taxes on Distributions(1) 14.14% -4.06% 13.82% Return After Taxes on Distributions and Sale of Fund Shares(1) 9.88% -2.99% 12.87% Hang Seng Index 26.34% -1.53% 14.32% Hang Seng Composite Index 27.64% -0.71% 13.15% S&P 500 Index 15.99% 1.66% 7.09% After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor Guinness AtkinsonTM Asset Management, Inc.For more information on the Investment Advisor, please see Management of the Funds in the prospectus and The Investment Advisor in the Statement of Additional Information. Portfolio Managers Edmund Harriss, Portfolio Manager, has been the lead manager of the Fund since 1998, and continued as such when he joined the Advisor in 2003.James Weir, Portfolio Manager, has been a co-manager of the Fund since May 2010.For additional information, please see Portfolio Management in the prospectus and Portfolio Managers in the Statement of Additional Information. Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (Guinness AtkinsonTM Funds, c/o U.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), or by telephone at 1-800-915-6566.(Redemptions by telephone are only permitted upon previously receiving appropriate authorization.)Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Type of Account Minimum Initial Investments Subsequent Investments Regular (new shareholder to the Guinness AtkinsonTM Fund family) Regular (current shareholder of another Guinness AtkinsonTM Fund) Retirement Gift (UGMA/UTMA) Automatic investment plan (initial and installment payments) For additional information, please see How to Purchase, Exchange and Redeem Shares in the prospectus and Additional Purchase and Redemption Information in the Statement of Additional Information. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Withdrawals of monies from such tax-deferred arrangements may be taxable.For additional information, please see Distributions and Taxes in the prospectus and Tax Matters in the Statement of Additional Information. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s Web site for more information.Also see Distribution and Shareholder Servicing Plans in the prospectus and Distribution Agreement, Distribution Plan and Shareholder Servicing Plan and Additional Marketing and Support Payments in the Statement of Additional Information.
